Citation Nr: 0512710	
Decision Date: 05/10/05    Archive Date: 05/25/05

DOCKET NO.  04-02 235	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for hiatal hernia.

2.  Entitlement to service connection for scarring of vocal 
cords secondary to service-connected hiatal hernia.


ATTORNEY FOR THE BOARD

Tracy Alsup, Associate Counsel


INTRODUCTION

The veteran had active duty service from March 1957 to 
December 1959.  
 
This case is before the Board of Veterans' Appeals (Board) on 
appeal from a February 2003 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A 
notice of disagreement was received in October 2003, a 
statement of the case was issued in January 2004, and a 
substantive appeal was received in January 2004.  The Board 
therefore has appellate jurisdiction.  See generally 38 
U.S.C.A. § 7105 (West 2002).  

The Board notes that these issues were previously denied by a 
September 2000 rating decision.  However, that decision was 
prior to the passage of the Veterans Claims Assistance Act of 
2000 and it appears that the RO undertook a de novo review of 
the claims pursuant to a request by the veteran and that the 
issues are on appeal for a decision under a merits analysis.  
See generally Section 7(a)(2) of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002).  

The veteran originally requested a Board hearing and one was 
scheduled in May 2004, however, the veteran failed to appear. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

It appears that the veteran claims that he was hospitalized 
for a hiatal hernia on two occasions during service, one in 
Germany and once in Turkey.  Unfortunately, the veteran's 
service medical records are unavailable due to fire.  
However, unit sick morning reports record that the veteran 
was in the hospital during service.  

The Board recognizes the RO's efforts to locate records and 
does not believe that any useful purpose would be served by 
an additional search for records.  However, In view of the 
medical nature of the underlying questions in this case and 
in recognition of the fact that the unavailability of service 
medical records, the Board believes that a VA examination and 
medical opinion are necessary in this case.  38 C.F.R. 
§ 3.159(c)(4) (2004).  

Accordingly, the case is hereby REMANDED for the following 
actions:
 
1.  The veteran should be scheduled for 
an appropriate VA examination.  It is 
imperative that the claims file be made 
available to the examiner for review in 
connection with the examination.  Any 
medically indicated special tests should 
be accomplished if medically feasible.  
All examination and special test findings 
should be clearly reported.  After 
examining the veteran and reviewing the 
claims file, to specifically include 
post-service medical records, the 
examiner should clearly report whether 
the veteran suffers from a hiatal hernia 
and any scarring of the vocal cords due 
to such hiatal hernia.  If the veteran 
does have a hiatal hernia, then the 
examiner should offer an opinion as to 
whether it is at least as likely as not 
(a 50% or more degree of probability) 
related to service.  If so, then the 
examiner should offer an opinion it is at 
least as likely as not (a 50% or more 
degree of probability) that any scarring 
of the vocal cords are due to the hiatal 
hernia.  If the examiner cannot answer 
any of these questions without resort to 
speculation, he or she should so state. 

2.  After completion of the above, the RO 
should review the expanded record and 
determine if the benefit sought can be 
granted.  If the benefit remains denied, 
the veteran should be furnished an 
appropriate supplemental statement of the 
case and be afforded and opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




